773 N.W.2d 662 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Edward RICKS, Defendant-Appellee.
Docket No. 139407. COA No. 283053.
Supreme Court of Michigan.
October 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 9, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
Because I believe it to be a jurisprudentially significant issue, I would grant leave to appeal to consider whether pursuant to *663 Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1364, 158 L.Ed.2d 177 (2004), the admission of a law enforcement officer's testimony concerning the substance of an anonymous phone call violated defendant's Sixth Amendment right to confront the witnesses against him.